Citation Nr: 0008850	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-21 836	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a higher rating for post traumatic stress 
disorder (PTSD), anxiety disorder, currently rated as 50 
percent disabling.  

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law





INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  He served in Vietnam.  He was a rifleman and was 
awarded the Purple Heart with 2 oak leaf clusters.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in June 1997, when 
it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In November 1995, the RO notified the veteran that service 
connection for a skin rash secondary to Agent Orange exposure 
had been denied.  The notice of disagreement was received 
later that month.  The statement of the case was issued in 
February 1996.  The Board's review of the record does not 
disclose anything from the veteran or his attorney which 
could be considered a timely substantive appeal.  
Consequently, the Board can not find any basis to exert its 
jurisdiction over the Agent Orange issue.  If the veteran or 
his attorney feel that a substantive appeal was submitted on 
the Agent Orange issue, they should notify the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected psychiatric disability, variously 
diagnosed as PTSD, anxiety disorder, results in total 
occupational and social impairment such that the veteran is 
demonstrably unable to obtain or retain employment.  

3.  This decision grants a schedular total (100 percent) 
rating.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the service-
connected psychiatric disability, variously diagnosed as PTSD, 
anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Codes 9400, 
9411 (1999).  

2.  As the veteran meets the schedular criteria for a 100 
percent rating, a TDIU rating may not be assigned.  38 C.F.R. 
§ 4.16(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The service-connected 
psychiatric disability has been variously diagnosed.  Service 
connection for a psychiatric disability was first granted in 
1975.  The veteran's assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Service connection has been granted for PTSD pursuant to the 
current claim.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Historical review under 38 C.F.R. §§ 4.1, 4.1 discloses 
various psychiatric diagnoses.  The Board granted service 
connection for a psychiatric disability, variously diagnosed, 
in May 1975.  In August 1975, the RO rated the disability as 
a psychosis.  In November 1975, a VA examiner noted a 
previous diagnosis of a psychosis and diagnosed an anxiety 
state.  In January 1976, the RO changed the rating to that of 
a neurosis.  In June 1994, the veteran reopened his claim.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Prior to November 7, 1996, psychoneurotic disorders, 
including anxiety and PTSD, were evaluated as 100 percent 
disabling where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating contemplated manifestations 
which were less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
0 percent rating was assigned where there were neurotic 
symptoms which might somewhat adversely affect relationships 
with others but which did not cause impairment of working 
ability.  38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective 
prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety and PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

A March 1995 rating decision assigned a 30 percent rating for 
anxiety disorder, effective in November 1994.  The March 1995 
notice of disagreement requested service connection for PTSD 
and TDIU, as well as an increased rating.  A March 1997 
rating decision granted service connection for PTSD and rated 
the service-connected PTSD and anxiety disorder as 30 percent 
disabling.  An April 1998 rating decision increased the 
rating to 50 percent from June 1994.  

VA hospitalization in September and October 1994 led to a GAF 
score of 45 and the comment that the veteran had serious 
social occupational functioning.  A Global Assessment of 
Functioning (GAF) of 41 to 50 reflects serious symptoms such 
as having no friends or being unable to keep a job.  Cf. 
Richard v. Brown, 9 Vet. App. 266 (1996).  

The VA hospitalization from June to August 1995 concluded 
with a GAF of 45/35.  The range from 31 to 40 reflects major 
impairment in several areas, such a work or school, family 
relations, judgment, thinking or mood, so that a depressed 
person avoids friends, neglects family, and is unable to 
work.  

In August 1997, the veteran was given an examination in 
compliance with the Remand of the Board.  The examination 
concluded with a GAF of 50, with serious impairment in social 
and occupational functioning.  The examiner explained that 
the veteran's occupational functioning was seriously impaired 
due to the fact that his anxiety and avoidance made effective 
functioning in the work environment very unlikely at the 
present time.  

Considering the fairly consistent GAF scores and the recent 
comment that effective functioning in the work environment 
was very unlikely, and giving the veteran the benefit of the 
doubt, the Board finds that the veteran's service-connected 
psychiatric disability approximates a 100 percent rating 
under both old and new criteria of the rating schedule.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  
That is, the veteran has total occupational and social 
impairment which meets the new criteria for a 100 percent 
rating; and he is demonstrably unable to obtain or retain 
employment, which meets the old criteria for a 100 percent 
rating.  Consequently, a 100 percent rating will be granted 
under the rating schedule.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total.  38 C.F.R. 
§ 4.16(a) (1999).  The schedular rating is 100 percent.  This 
is a total rating.  See Swann v. Derwinski, 1 Vet. App. 20, 
22 (1990).  Since the schedular rating is total (100 
percent), there is no basis under the regulation for the 
assignment of a TDIU rating.  The Board notes that the 
schedular 100 percent rating is the greater benefit.  Cf. 
38 U.S.C.A. § 1114 (West 1991).  




ORDER

A 100 percent rating for PTSD, anxiety disorder is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

TDIU is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


